DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claim Objections
3.	Claims 1, 12, 19, 21 are objected to because of the following informalities:  
Claim 1 in line 6, the correct phrase is “a mounting structure coupled to the side surface of each of the at least two vertical panels”
Claim 12, line 10, the correct phrase is “coupled to the lower side surface of each of the at least two vertical panels”
Claim 19, line 12, the phrase “to the” appears twice.
Claim 19, lines 15-16, the correct phrase is “coupled to the at least one passageway of the at least two vertical panels”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-15, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
6.	Claim 1 recites limitations towards “a mounting structure coupled to a side surface of at least two vertical panels”; Claim 12 recites limitations towards “the light module detachably coupled to the lower side surface of at least two vertical panels”; Claim 19 recites limitations towards “the light module detachably coupled to a passageway of at least two of the vertical panels”. The original specification does not provide support for these limitations, there is not a description indicating that “a mounting structure” or “a light module” is secured to two vertical panels as recited in the claims. In Paragraphs [00153-00159] the original specification describes different ways 
7.	Claim 19 recites limitations towards “at least one passageway from the first major surface to the second major surface” and “the light module detachably coupled to a passageway of the at least two vertical panels”. The original specification does not provide support for these limitations, there is not a description or drawing indicating that the vertical panels of Fig 9-12C have at least one passageway from the first major surface to the second major surface and the light module is coupled to the passageway of the at least two vertical panels. 
8.	Claim 20 recites limitations towards “the lower side of the vertical panel and the front surface of the light module face the same direction” The original specification does not provide support for these limitations, there is not a description or drawing indicating that the vertical panels of Fig 9-12C have at least one passageway, a light module having tab members as recited in claim 19 in combination with the light module being positioned in the lower side of the vertical panel.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 15-16 recites the limitation “a passageway”, it is unclear if this limitation refers to the previously introduced “at least one passageway” or if this is a new limitation.
Claim 20 recites the limitation "the vertical panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites limitations towards “the lower side of the vertical panel and the front surface of the light module face the same direction”. This renders the claim unclear and confusing, in Claim 19 from where claim 20 depends from the light module appears to be secured to the passageway positioned between the first and second major surfaces and in claim 20 the light module is positioned on the lower side of the vertical panel. Examiner does not understand what applicant is trying to claim with these limitations.
Claim 21 recites limitations towards “a first vertical panel” and “a second vertical panel”, it is unclear if these first and second vertical panels are part of the previously introduced “at least two vertical panels” or if these are new elements.
Claim 21 recites the limitations "the passageway of a first panel" and "the passageway of a second panel" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mayer (US 9,038,344) or, in the alternative, under 35 U.S.C. 103 as obvious over Livesay (US 10,125,931).
Regarding claim 1, Mayer discloses an integrated ceiling and light system comprising:
a support structure 36 (Fig 16); 
a vertical panel 160 suspended from the support structure, the vertical panel 160 comprising a first major surface 166 opposite a second major surface 166 and a side surface 169 extending between the first and second major surfaces (Fig 17); a mounting 
However, if Applicant disagrees, Livesay discloses an integrated ceiling and light system including a mounting structure 4400, 4410, 4414 coupled to the side surface of the ceiling panel; and a light module detachably coupled to the mounting structure (Fig 44). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer to include a mounting structures as taught by Livesay, in order to secure the light module to the vertical panel.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	Mayer does not disclose at least two vertical panels having the mounting structure coupled to the side surface of the at least two vertical panels. However, it would have been an obvious engineering design to have each vertical panel formed in at least two sections providing at least two vertical panels in order to facilitate the handling an installation of the vertical panel.
As modified, the mounting structure would be coupled to the side surface of the at least two vertical panels.
Regarding claim 2, Mayer discloses the side surface comprises a lower side surface 169 that is opposite an upper side surface and the modified mounting structure would be coupled to the lower side surface (Fig 17).
Regarding claims 3 and 5, Mayer discloses the light module 162, 172 comprises a first main body having a front surface that is opposite a rear surface, (Fig 17), the modified light module further comprising a first coupling element extending from the first main body; the modified mounting structure comprises a second coupling element configured to engage the first coupling element of the light module, (Col 59 Lines 50-56). Examiner conclude this because Livesay discloses mounting elements 4410 and 4414 include Velcro and magnets that would have a portion secured to the light module and a portion secured to the side surface thus the claimed limitations are met.
Regarding claim 4, Mayer discloses wherein the front surface of the light module forms a light-emitting face 172, and the lower side surface of the at least one vertical panel 160 and the front surface of the light module face the same direction (Fig 17).
Regarding claim 6, Mayer modified by Livesay discloses the first coupling element is selected from a magnet, hook-and-loop fasteners, interference fit with the second coupling element, (Col 59 Lines 50-56).
Regarding claim 7, Mayer discloses wherein the front surface of the light module is a common light and heat emitting surface of the light module (LED light).

14.	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 9,038,344) in view of Livesay (US 10,125,931) and further in view of Stone (US 2014/0283479). Mayer modified by Livesay discloses as discussed in claim 1, but does not disclose the at least two vertical panels comprise a main body comprising an acoustical absorption material; the acoustical absorption material comprises a fibrous material; the fibrous material is selected from the group consisting of mineral fiber, fiberglass, jute fiber, synthetic fibers, polymer fiber, metal fiber, vegetable fiber, wood fiber, and waste paper; the fibrous material is polymer fiber. However, Stone discloses a ceiling panel 10 having a main body comprises an acoustical absorption material comprising polymer fiber (Par 0029). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Mayer to be formed of an acoustical absorption material as taught by Stone, in order to provide a ceiling panel with acoustic absorption properties.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

15.	Claims 12-15, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 9,038,344) in view of Livesay (US 10,125,931) and further in view of Stone (US 2014/0283479).
Regarding claims 12-15, Mayer discloses an integrated ceiling and light system comprising:

at least one vertical panel 160 suspended from the support structure, the vertical panel comprising a first major surface 166 opposite a second major surface 166 and a side surface169 extending between the first and second major surfaces, 
wherein the side surface comprises a lower side surface 169 that is opposite an upper side surface (Fig 17);
the at least one vertical panel comprising a main body (Fig 16, 17); 
a light module 162, 172 comprising a front surface and an opposite rear surface, (Fig 17). 
Mayer does not disclose the light module detachably coupled to the lower side surface of the at least one vertical panel; and wherein the light module comprises a coupling element, the coupling element comprising first and second tab members extending from the rear surface of the light module. However, Livesay discloses an integrated ceiling and light module 4400, 4404, 4406, 4408 detachably coupled to the lower side surface of the ceiling panel; and wherein the light module comprises a coupling element, the coupling element comprising first and second tab members 4410, 4414 extending from the rear surface of the light module (Fig 44). Examiner would like to note that Livesay teaches suspended ceiling panels having light modules secured to the panel (Abstract) and although Livesay in Fig 44 does not show the light module secure to the ceiling tile, this is implicitly discloses by Livesay. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer to include a detachably light module including tab members as taught by Livesay, in order to secure 
Mayer does not disclose at least two vertical panels having the light module detachably coupled to the lower side surface of the at least two vertical panels. However, it would have been an obvious engineering design to have each vertical panel formed in at least two sections providing at least two vertical panels in order to facilitate the handling an installation of the vertical panel.
As modified, the light module would be detachably coupled to the lower side surface of the at least two vertical panels.
Mayer does not disclose the at least vertical panel comprises a main body comprises an acoustical absorption material; the acoustical absorption material comprises a fibrous material; the fibrous material is selected from the group consisting of mineral fiber, fiberglass, jute fiber, synthetic fibers, polymer fiber, metal fiber, vegetable fiber, wood fiber, and waste paper; the fibrous material is polymer fiber. However, Stone discloses a ceiling panel 10 having a main body comprises an acoustical absorption material comprising polymer fiber (Par 0029). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Mayer to be formed of an acoustical absorption material as taught by Stone, in order to provide a ceiling panel with acoustic absorption properties.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be 
Regarding claim 17, Mayer discloses wherein the light module comprises a front surface 172 that forms a light-emitting face, and the lower side surface of the vertical panel 160 and the front surface of the light module face the same direction (Fig 17).
Regarding claim 18, Mayer discloses wherein the front surface of the light module is a common light and heat emitting surface of the light module (LED light).
Regarding claim 19 as best understood, Mayer discloses an integrated ceiling and light system comprising:
a support structure 36 (Fig 16); 
at least two vertical panels 160 suspended from the support structure, each vertical panel having a main body, and comprising: 
a first major surface 166; 
a second major surface 166 that is opposite the first major surface; and a side surface (top and bottom of panel 160) extending between the first and second major surfaces, the side surface comprising an upper side surface that is opposite a lower side surface 169 (Fig 17); and a light module 162 comprising a front surface and an opposite rear surface, (Fig 17).
Mayer does not disclose each vertical panel comprises a main body comprising polymer fiber. However, Stone discloses a ceiling panel 10 having a main body comprises an acoustical absorption material comprising polymer fiber (Par 0029). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of 
Mayer does not disclose at least one passageway extending from the first major surface to the to the second major surface; a coupling element, the coupling element comprising first and second tab members extending from the rear surface of the light module, the light module detachably coupled to a passageway of at least two of the vertical panels. However, Livesay discloses a vertical panel 4900 having a passageway (that receives element 4908) extending from a first major surface to a to the second major surface (Fig 49A, 49B); a coupling element 4908, the coupling element comprising a tab member extending from the rear surface of a light module 4902, the light module detachably coupled to the passageway of the vertical panel. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer to include a detachably light module including a passageway and a tab member as taught by Livesay, in order to secure the light module to a vertical surface of the vertical panel creating an illuminating effect.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious matter of design choice to modify the coupling element to include first and second tab members since such a modification would have 
Regarding claim 21 as best understood, as modified, the system would have the first tab member positioned within and extends through the passageway of a first vertical panel and the second tab member is positioned within and extends through the passageway of a second vertical panel.
Response to Arguments
16.	Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s remarks indicating that support for the amendments can be found in for example Fug 25-27 and 47B-C. Examiner respectfully disagrees and would like to note that the amendment of Claims 1, 12 and 19 recites “at least two vertical panels”, the embodiment shown in Fig 25-27 shows a single panel 2300 in a horizontal orientation and the embodiment shown in Fig 47B-C shows two panels 9300a, 9300b in a horizontal orientation and the light module 9200 is positioned in a cavity formed in the first major surface thus the new amendment to the claims does not have support in the original disclosure. 
	Further Examiner wants to note that the amended claims are not readable on the elected invention because applicant has constructively elected by original presentation for prosecution on the merits the invention of the "vertical panel” of Fig 9-12C and the amended claims are directed towards an embodiment that is not supported in the original specification. Furthermore, amending claims drawn to the elected invention of Fig 9-12C and presenting only claims drawn to a non-elected invention is improper.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        6/5/2021